OFFICE   OF THE A?TORNEY       GENERAL   OF TEXAS
                                AUSTIN




Bonorable Martelle NoDonald
Dlatrlot Attorney
Big Spring, Texar
Dear Pit:                      OplnlQn MO. 04l62
                               Rer I%mnsti




your   rmquost   as follw~~r




                                    eountloa   in t&l8 Rta8e




       Qourt  ln euoh oountiea  im hereby au8horltmd to
       allow qaah Cosmlasbmr     and County Tudgr the Itam
       .0r Fifty Dollar6  ($50) par month ror traveling
       e~pmmas when bravelfng in the disoharge of h-i@
       oftlolsl dutlea."
IfanorablekduxtslleLloDonala,Pam    2



           Mwtln County, aocrordlagto the laet prsoodlng
pe&rel OeMU8 of 1940 has 5,556 Inhabltantm,an4 la the
as~lyoaunty in Texa8 ooalng~withln the populattin brwsbta
0r not la88 than 5,500 sna not mm   than 5,575 inhabitan$a.
          Croakett County, aosor4lng to the la88 preceding
tederel oennue of 1940 has 2,8W fnhabitento, and is t&e
only county~in Teaes oomfng rrltblnthe population tgaoket8
or not 1088 then 2,ga5 srd not mcrrethan 2,900 inhabitants.
          The que8tioa erleos aa to whether or not thla 18
a loo91 or ape0101 acrt~
                       sttwkptlng to regulate ,tba affair8
            il3ViOlOtiOu Of &tiOlb
Of OOlJZltieS                       3, 3eOtiOn 56 O? th8
Conrtltu8lon at Taxas.

         .Ghbr  Justloe Nealon, wr1tlrI   the opinion af the
Couxe of Civil Appeal* in the oeee of,$ :oml v8. k?8rfsBdo-
pendea8 Roheol Dlstriot, 123 f;.FT. (2) 4251had the iollaw-
lng to my:
          "I&Jteke judi$lal   atit%aethat m   other eoun~y
     la Texa8 har.tho qu8lliloatlonr or area an4 popu-
     lation 4ema4e4 by the mtetute. . .        IO 18 8urtL     .
     olant to nay here thet when we &boltto the prrdti-
     gal operation of the aot, we are lad to the o~nalu-
     don that baron& 4oub$ it ww the purpose of tbo
     hgLdatur* to ~&II& out PreDl4fO County an4 m9ka
     the lot applloablo to that           alo!M. BeXW
     county    t. Tyuan, lZ# ?oz. 223     6. W. 28 467.
     Yor that reamin the aot 18            set an4 om
     ~Jslab itiwoe bsyuu.4pcwar ot the lagimlaturs    to
     .lUNt. Vernon'8 Ann. Clri St. Per88 0on8~itutianr
     m.     3, 8~0. 56; Brwnfiol.6t. Tongrte, Tar. Cit.
              109 E. 1c.2& 352; City Of Ft. Worth v. Bob-
     %?      2.x Con. App., 36 8. W. 26 4703 Wltter Y.
     E.at; lb: Clr. App., 65 6, if. 24 434f Auatiu Bm38.
     V. Patton, Ter. Corn..  kpp., 268 3. Y!. 182; mlth 'P.
     t!tata,120 Tax. Cr. R. 431, 49 2. 8'. 24 739."
            Phi8 department hd4 in opinion Ro. O-16 that Arti-
olea 2372-l and 522lb-23, TcsviredC%Tkl f%atutea Of %X88,
1925, the formar being .applioabh W oountie8   having a POpu-
lagion op not le8a than 48,900 an4 n* m*m than 491000, an4
the latter applyi- to oountIe8 with a population Of DO* l*a*
aan 48,900,    ma not more than ~3,975, en4 oountibr with a
Honerabls &dartellsLloDonald,gags 3


popuhtion or not lea8 than 10,370 ana not &0r8 than 10,380,
acooralng to the loot pmotrdlng E'8dsraloonau8, wore ~IIOOB-
6ti~utionel end void 80 apocial lern under Footion 56, A&l..
018 3 ot the '?tote Constitution, oitlng   the oe8e of the City
oi Fort ':orthve. Sobbitt, 36 '. ':'.  26 470.
          This depertmmt held In ODiniOn Xo. 0499 that
ROUS8 Bill 866 Or ch8 66th L8gfSJlUttUO Or TOJB(I,pTOViahg
r0r tr8veling 8xpen888 or souaty c0~~4i08~0~r6 or 06imi88
bring a populstlon ot~mt 1888 than 22,100 aad not PCW than
22,500, aooordlng to the last Oreceding H8d8ral 08118~. wa8
unoonetitutloml in that lt was a looal end 8pooial law at-
tmptlng to.rogulats ths arfalr8 Or tho OOUU~Y, end r811 wlth-
In the prohibition or rootion 56 of &Mole    3 or the coasti-
tu6f66       Of TeX8d.

             Thi8 department held in opinion lo. o-1984 that
Rourra Bill 876,     16th Legislature and House Bill 1122, 45th
Lqgi6l8tur8,    wore    unao~tlbutlonal 8aa v0fa in that the 8am
vmre looal    and TWAIN      law8 stt8mptlng to rogulrta the et-
faIra of a county rnd fell dthia the p~hlblti~          or !%otlou
56 or Artids 3 or th8 Oonatitutiion or thi8 State. Thora
Bill8 applied ouly to ttontgomory County, Terns.
          Thin aspmtmont ho8 held a large mxber at 8imllar
                            on the (proud8 rbw8 8tma.
aat6 to b8 unooll8tltatloll8l
iY@b~~       MOlOE~g     bCIZ8With   06pia8   Of   opitiO68   x06.   0?19%5 66d
         .

            Th8rMor8, you aro reopeotiull~      advired  that it
i8 the opinion OS this departwmt th6t Bow6 Bill 7U of the
47th LOgi8li!&ul’8 Of ‘for06 f8 UIiOOm3titUtiOU8~    66 ViOlatiVO
or motion 56 of ~rtiolo 3 of tha Coxmtltubian ot Toxar ia
Ohst 66id AOt 6tt8UiDtl.l t0 r6gUlOtO  th8 Off8ir8 Oi 6WUti.S
by loos1 and sp~olal hW.